Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/2022 has been entered.
In response to FINAL-Office Action mailed on 01/06/2022, Applicants' amendments and arguments filed in their response dated 07/06/2022 are acknowledged. In said response dated 07/06/2022 applicants’ have amended claim 21 and cancelled claims 22-26. Thus, amended claims 21 and 27-33 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Withdrawn-Claim Rejections: 35 USC § 112(a)
	Previous rejection of claims 21-25 and 27-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for written-description and enablement, is being withdrawn due to claim amendments. 
Withdrawn-Claim Rejections: 35 USC § 103
	Previous rejection of claims 21-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Warin et al., (WO 2014/114970) and further in view of Singh RS., (Advances in Industrial Biotechnology, January 2014 Ram Sarup Singh, Ashok Pandey & Christian Larroche (Eds.) IK International Publishing House Pvt. Ltd., India, pp 443-478), Princely et al., (European Journal of Experimental Biology, 2013, Vol. 3(2): 242-251), Wetzel et al., (Kieler Milchwirtschaftliche Forschungsberichte, 1999, Vol. 51: 319-332), Colin et al., (WO 2013/153414), Carreras et al., (US 2013/0121976) and Bechtle et al., (US 3,818,109), ), is being withdrawn due to claim amendments. 
New-Claim Objections
I. Claims 21 (28-30 depending therefrom), 27 and 31-33 are objected, due to the following informality: Claims 21, 27 and 31-33 recite a period “.” after the recited temperature and this claim form is objected as it results in incomplete claims; i.e., “320C. (in claim 21); 800 C. to 990 C., 300 C. to 450 C., and 300 C. to 450 C (in claim 27); 150 C. to 250 C (in claim 31); 500 C. to 750 C (in claim 32); and 500 C. to 600 C (in claim 33)”. A claim cannot have multiple periods “.” and should always end with a period. Correction and clarification is required.
	II. Recitation of “and/or” in claims 27 and 30 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
	III.  Claim 27 is objected, due to the following informality: claim 27, in lines 2-4 recites “of from,…” is grammatically incorrect and confusing, clarification and correction is required.
	IV. Examiner suggests to amend claim 28, in line 1 to recite “… further comprising…” .
	V.  Claim 29 is objected, due to the following informality: claim 29, in line 2 recites “of from 10% to 30% by weight,…” is grammatically incorrect and confusing, clarification and correction is required.
	VI. Examiner suggests to amend claim 30, in line 1 to recite “… further comprising…”.
	VII. For claim clarity, examiner suggests amending claim 31 as follows: “The method according to claim 30, wherein said cooling step of e2) is performed at a temperature from 150 C to 250 C.”  
	VIII. For claim clarity, examiner suggests amending claim 32 as follows: “The method according to claim 21, further comprising performing a thermoshocking step at a temperature from 500 C to 750 C: (i) between the fermentation step b) and separation step c); or (ii) after the separation step c), on the acid whey composition.”  
	IX.  Claim 33 is objected, due to the following informality: claim 33, in line 2 recites “at a temperature of from 500 C to 600 C” is grammatically incorrect and confusing, clarification and correction is required.
New-Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 21 and claims 27-33 depending therefrom is rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “… partly in alive state, …”  in claim 21 renders the claim indefinite and considered to be a relative term which renders the claim indefinite and the specification does not provide a standard for ascertaining the composition/constituents of the claimed “… partly in alive state, …”  or any other metric; “… partly in alive state, …” varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. It is not clear to the examiner as to what physiological and metabolic activities are encompassed in the above phrase “… partly in alive state, …”, and the applicants' intend to encompass?. Thus, the scope of the claim is unclear. A perusal of the specification provides only support for claim 21 encompassing claimed lactic acid bacteria having “low lactose metabolization capacity” and are fully alive, low lactose metabolization has no correlation to being partly alive; as “being alive” includes many known and unknown metabolic and physiologic process in an organism/lactic acid bacteria and not limited to lactose metabolization capacity. Clarification and correction is required. 
	Furthermore, examiner interprets in claim 21 the claimed method requires a mixed culture comprising all the claimed strains of Streptococcus strains and Lactobacillus strain; and thus for clarity of claim 21, examiner suggests the following: in claim 21, lines 5-6 as follows: “… step b) is performed with a mixed culture combination comprising: Streptococcus thermophilus strain CNCM I-2784, strain CNCM I-2835, strain CNCM I-2773, and Lactobacillus bulgaricus strain CNCM I-2787, …”. Clarification and correction is required.
 II. Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 27 recites the phrase “… and/or …”. The metes and bounds of claim 27 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required.
Claim rejections: 35 U.S.C. 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 depends from “claim 21”. In claim 21 step c) the only recited temperature is “…320 C…”; however, dependent claim 27 broadens the scope of independent claim 21 by reciting “step c) is performed at a temperature of from 300 C to 450 C.” 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Clarification and correction required.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. See also MPEP § 608.01(n),subsection III, “Infringement Test” for dependent claims.
New-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Enablement
Claims 21 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process comprising fermentation of skim milk by lactic acid bacteria selected from Streptococcus thermophilus strain CNCM I-2784, Streptococcus thermophilus strain CNCM I-2835, Streptococcus thermophilus strain CNCM I-2773, Lactobacillus bulgaricus strain CNCM I-2787 and mixtures thereof and separation of the whey composition from a fermented dairy product, …wherein the lactic acid bacteria has a lactose metabolization capacity of lactose loss of lower than 15% after storage for 7 days at 320 C, does not reasonably provide enablement for … any process comprising fermentation of dairy material with the said bacterial strains in a “… partly in alive state, …” (also see claims objections and claims rejections under  35 U.S.C. 112(b0 & (d) for claims interpretation above). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 21 and 27-33 are so broad as to encompass: … any process comprising fermentation of dairy material with the said bacterial strains in a “… partly in alive state, …” (also see claims objections and claims rejections under  35 U.S.C. 112(b0 & (d) for claims interpretation above). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of physiological conditions/process and metabolic conditions/processes broadly encompassed by the claims to maintain the claimed bacterial strains in a “… partly in alive state, …” in the claimed method. Since the properties of the lactic acid bacteria present in the claimed composition and claimed method to be in a “… partly in alive state, …” is determined by many metabolic and physiological status and other components of the composition in the claimed composition and in the claimed method, and predictability of which compositions, if any, have the required properties to support the “… partly in alive state, …” will require detailed knowledge of the ways in which the properties of the specific lactic acid bacteria used as well as all other components of the composition all influence this parameter of being “… partly in alive state, …”. However, in this case the disclosure is limited to a process comprising fermentation of skim milk by lactic acid bacteria selected from Streptococcus thermophilus strain CNCM I-2784, Streptococcus thermophilus strain CNCM I-2835, Streptococcus thermophilus strain CNCM I-2773, Lactobacillus bulgaricus strain CNCM I-2787 and mixtures thereof and separation of the whey composition from a fermented dairy product, …wherein the lactic acid bacteria has a lactose metabolization capacity of lactose loss of lower than 15% after storage for 7 days at 320 C. This disclosure fails to provide any guidance as to what characteristics of the bacteria used and/or of the other components of the composition alter the metabolic and physiological processes thereof to maintain the bacteria in a “… partly in alive state, …”.   and how a skilled artisan can reasonably predict what the requisite parameters will be?.
While specific culturing conditions and methods which can be used in methods as claimed are known in the art and methods of testing the lactose stability/lactose metabolization are disclosed in the instant specification, the specification does not support the broad scope of the claims which encompass … any process comprising fermentation of dairy material with the said bacterial strains in a “… partly in alive state, …” (also see claims objections and claims rejections under  35 U.S.C. 112(b0 & (d) for claims interpretation above) because the specification does not establish: (A) what components of a dairy material and fermentation to produce an acid whey composition may be modified without effecting “… partly in alive state, …”; (B) what characteristics of a lactic acid bacteria influence the “… partly in alive state, …” of strain and culture compositions; (C) a rational and predictable scheme for modifying any components of a dairy material and fermentation with an expectation of obtaining the desired biological function i.e., “… partly in alive state, …”; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including … any process comprising fermentation of dairy material with the said bacterial strains in a “… partly in alive state, …” (also see claims objections and claims rejections under  35 U.S.C. 112(b0 & (d) for claims interpretation above). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of components of the composition alter the metabolic and physiological processes thereof to maintain the bacteria in a “… partly in alive state, …” and having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 21 and 27-33 are objected due to various informalities.
Claim 21 and claims 27-33 depending therefrom is rejected under of 35 U.S.C. 112(b).
Claim 27 is rejected under 35 U.S.C. 112(d).
Claims 21 and 27-33 are rejected under 35 U.S.C. 112(a) for enablement.
Conclusion
	None of the claims are allowable. Claims 21 and 27-33 are objected/rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652